 



Exhibit 10.6
SIXTH AMENDMENT TO STORAGE SPACE RENTAL AGREEMENT
     THIS SIXTH AMENDMENT TO STORAGE SPACE RENTAL AGREEMENT (this “Sixth
Amendment”) is made and entered into the ___day of October, 2005, by and between
HYATT PLAZA LIMITED PARTNERSHIP, a Virginia limited partnership (the “Landlord”)
and XYBERNAUT CORPORATION, a Delaware corporation, formerly known as Computer
Products and Services, Inc. (the “Tenant”), with reference to the following:
RECITALS
     A. Landlord leased to Tenant certain Premises (as defined therein) pursuant
to the terms and conditions of that certain Office Lease Agreement dated
November 1, 194 (the “Original Lease”), as amended, (the Lease).
     B. Pursuant to that certain Storage Space Rental Agreement dated as of
January 15, 1997 (the “Original Agreement”), as amended by (i) that certain
First Amendment to Storage Space Rental Agreement dated September 2, 1997 (the
“First Amendment”), (ii) that certain Second Amendment to Storage Space Rental
Agreement dated August 20, 1998 (the “Second Amendment”); (iii) that certain
Third Amendment to Storage Space Rental Agreement dated April 1, 2003 (the
“Third Amendment”); (iv) that certain Fourth Amendment to Storage Space Rental
Agreement dated August 18, 2003 (the “Fourth Amendment”); (v) that certain Fifth
Amendment to Storage Space Rental Agreement dated March 16, 2005 (the “Fifth
Amendment”) (the Original Agreement, First Amendment, Second Amendment, Third
Amendment, Fourth Amendment, Fifth Amendment and this Sixth Amendment are
hereinafter collectively referred to as the “Agreement”) by and between Landlord
and Tenant, Landlord leased to Tenant certain storage space located on the lower
level of the building commonly known as Hyatt Plaza, 12701 Fair Lakes Circle,
Fairfax, Virginia 22033 (the “Building”), which storage space is more
particularly described in the Agreement; and
     C. Tenant desires to vacate a portion of its leased storage space and to
retain the remaining part of its leased storage space; and
     D. Landlord and Tenant desire to further amend the Agreement as more
particularly described herein subject to approval by the United States
Bankruptcy Court for the Eastern District of Virginia.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant agree as
follows:
     1. All capitalized terms used in this Sixth Amendment, unless specifically
defined herein, shall have the same meaning and definition as used in the
Agreement.

 



--------------------------------------------------------------------------------



 



     2. On or before October 31, 2005 Tenant shall vacate and surrender Four
Hundred (400) square feet (the “Surrendered Space”) of the One Thousand Two
Hundred Eight Three (1, 283) square feet of storage space it currently leases
from Landlord, as more particularly described in Exhibit “A” attached hereto.
Thereupon, the Agreement shall terminate as to the Surrendered Space. Time is of
the essence. Tenant shall continue to lease from Landlord the remaining Eight
Hundred Eight Three (883) square feet of storage space which is known as the
Large Storage Space until the expiration date of the Lease, i.e. January 31,
2006 (the “Storage Space Rental Agreement Expiration Date”).
     3. Tenant agrees to accept the Large Storage Space in its “as is” and
“where is” condition, and Landlord will have no obligation to make any
improvements or modifications whatsoever to the Large Storage Space.
     4. Landlord and Tenant agree that the monthly Base Rent for the Large
Storage Space shall be Eight Hundred Eighty Three Dollars ($833) which amount is
based on $12.00 per square foot of Rentable Area in the Large Storage Space.
     5. Tenant shall vacate and surrender the Large Storage Space in accordance
with the Agreement no later than the Storage Space Rental Agreement Expiration
Date. Tenant shall remove all of its property from the Large Storage Space no
later than the Storage Space Rental Agreement Expiration Date.
     6. Except as expressly modified by this Sixth Amendment, the Agreement
remains unchanged and in full force and effect in accordance with its terms.
     IN WITNESS HEREOF, Landlord and Tenant have executed this Sixth Amendment
as of the day and year first above written.

                  LANDLORD:
 
                HYATT PLAZA LIMITED PARTNERSHIP, a Virginia
limited partnership
 
                By:   FAIR LAKES HYATT LIMITED PARTNERSHIP, a
Virginia limited partnership, its general
partner
 
           
 
      By:   Fair Lakes of Virginia, Inc., a Virginia corporation, its general
partner
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



                  TENANT:
 
                XYBERNAUT CORPORATION, formerly known as Computer Products and
Services, Inc., a Delaware corporation
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

 